internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-100649-99 date date distributing controlled business a group a group b x y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request is summarized below distributing conducts business a and is owned x percent by group a and y percent by group b plr-100649-99 financial information has been submitted indicating that distributing had gross_income and operating_expenses representing the conduct of an active business during each of the past five years the business_purpose for the proposed transaction is to enable the shareholder groups to each concentrate on that aspect of the business which is of the most interest to them and to remedy the shareholders’ inability to agree on the growth and continuation of the business operations by enabling the shareholders to do this the business currently operated by distributing will be more efficient and profitable by separating the current business of distributing pursuant to the plan_of_reorganization the assets will be better utilized and be more productive to allow group a and group b to go their own ways and cause their corporations to conduct business a in the way each group thinks best the following transaction has been proposed i distributing will transfer certain business a assets to newly formed controlled in exchange for of the issued and outstanding_stock of controlled the contribution ii distributing will distribute all of the controlled stock to the members of group a in exchange for all of the distributing stock held by each member of group a the distribution the taxpayer has made the following representations concerning the proposed transaction a the fair_market_value of the controlled stock received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder the corporation c the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its business e the distribution is being carried out for the purposes set forth above the distribution is motivated in whole or substantial part by one or more of these corporate business purposes plr-100649-99 f distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled g there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution l no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length n distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows the transfer by distributing to controlled of certain business a assets in exchange for all of the common_stock of controlled followed by the distribution of all plr-100649-99 the controlled stock will constitute a reorganization under sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization under sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of certain business a assets to controlled in exchange for all of controlled’s stock and the assumption_of_liabilities as described above code sec_361 and sec_357 no gain_or_loss will be recognized by controlled on receipt of the assets in exchange for all the shares of controlled sec_1032 controlled’s basis in the distributing assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period of the distributing assets received by controlled in the transaction will include the period during which distributing held the assets sec_1223 no gain_or_loss will be recognized to and no amount will be included in the income of the group a shareholders upon receipt of controlled stock in exchange for all of their distributing stock as described above sec_355 the basis of the controlled stock received by each member of group a will be the same as the basis of the distributing stock that member surrendered in exchange therefor sec_358 the holding_period of the controlled stock to be received by the shareholders of distributing as described above will include the period of the distributing stock surrendered in the exchange provided that such stock is held as a capital_asset by those respective shareholders on the day of the exchange sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to distributing shareholders as described above pursuant to sec_311 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-100649-99 the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
